The defendant has offered evidence raising questions of fact concerning possible material misrepresentations regarding the decedent’s health history made in the applications for the life insurance policies shortly before he died. Therefore, summary judgment was properly denied (see, Leamy v Berkshire Life Ins. Co., 39 NY2d 271; Simon v Government Employees Life Ins. Co., 79 AD2d 705; Wittner v IDS Ins. Co., 96 AD2d 1053). In addition, there is a question of fact as to whether the plaintiff and the decedent were indeed business partners as the plaintiff claims. Thompson, J. P., Lawrence, Eiber and Balletta, JJ., concur.